--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
COMMON STOCK PURCHASE WARRANTS
 
To Purchase 1,666,667 Shares of Common Stock of
 
CLEAN POWER TECHNOLOGIES, INC
 
No. February 2009-.60
 
February 10, 2009

 
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) CERTIFIES that, for value
received, The Quercus Trust (the “Holder”), is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the date of this Warrant and on or prior to the first
anniversary of the date of this Warrant (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Clean Power Technologies, Inc., a
Nevada corporation (the “Company”), up to 1,666,667 shares (the “Warrant
Shares”) of the Common Stock, par value $0.001 per share, of the Company (the
“Common Stock”).  The purchase price per share of Common Stock is $0.60 (the
“Exercise Price”).  The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein.  Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in that certain Stock Purchase Agreement (the “Stock Purchase
Agreement”), between the Company and the Purchaser thereto (the date of such
Agreement, the “Closing Date”).  This Warrant is being issued to the Purchaser,
as more fully described in the Stock Purchase Agreement.
 
1. Title to Warrant.  Prior to the Termination Date and subject to compliance
with applicable laws, including transfer restrictions imposed by applicable
securities laws, and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed.  The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.
 
2. Authorization of Shares.  Except as provided in the Stock Purchase Agreement,
the Company covenants that all Warrant Shares which may be issued from time to
time upon the exercise of the purchase rights represented by this Warrant in
accordance with the terms of this Warrant, including the payment of the exercise
price for such Warrant Shares, will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable and free from all taxes, liens and charges in respect of the issue
thereof (other than taxes in respect of any transfer occurring contemporaneously
with such issue).
 

 
1

--------------------------------------------------------------------------------

 

3. Exercise of Warrant.
 
(a) Subject to Section 3(c), exercise of the purchase rights represented by this
Warrant may be made within one (1) year from the its issuance, at any time on or
before 5 p.m., New York City time, by delivery to the Company of a duly executed
Notice of Exercise Form annexed hereto (or such other office or agency of the
Company as it may designate by notice in writing to the registered Holder at the
address of such Holder appearing on the books of the Company) and surrender of
this Warrant, together with payment of the aggregate Exercise Price of the
shares thereby purchased by wire transfer or cashier’s check drawn on a United
States bank in immediately available funds.
 
Certificates for Warrant Shares purchased hereunder shall be delivered to the
Holder within three (3) Trading Days from the delivery to the Company of the
Notice of Exercise Form, surrender of this Warrant and payment of the aggregate
Exercise Price as set forth above (“Warrant Share Delivery Date”).  This Warrant
shall be deemed to have been exercised on the later of the date the Notice of
Exercise is delivered to the Company and the date the Exercise Price is received
by the Company.  The Warrant Shares shall be deemed to have been issued, and
Holder or any other person so designated to be named therein shall be deemed to
have become a holder of record of such shares for all purposes, as of the date
the Warrant has been exercised by payment to the Company of the Exercise Price
and all taxes required to be paid by the Holder, if any, pursuant to Section 5
prior to the issuance of such shares, have been paid.  If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Trading
Days of receipt of the Notice of Exercise, a certificate for the Warrant Shares
to which the Holder is entitled and register such Warrant Shares on the
Company’s share register or to credit the Holder’s balance account with DTC for
such number of Warrant Shares or other securities to which the Holder is
entitled upon the Holder’s exercise of this Warrant, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares or other securities issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In” ), then the Company shall,
within three (3) business days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price” ), at which point the Company’s
obligation to deliver such certificate (and to issue such Warrant Shares) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the date of exercise.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
(b) If this Warrant shall have been exercised in part, the Company shall, at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.
 
(c) In no event shall the Holder be entitled to exercise such number of
Warrants, which when added to the sum of the number of shares of Common Stock
beneficially owned (as such term is defined under Section 13(d) and Rule 13d-3
of the 1934 Act), by the Holder, would exceed 4.99% of the number of shares of
Common Stock outstanding on the Warrant Share Delivery Date, as determined in
accordance with Rule 13d-1(j) of the 1934 Act.
 

 
2

--------------------------------------------------------------------------------

 

4. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant.  As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
 
5. Charges, Taxes and Expenses.  Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
6. Closing of Books.  The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
7. Transfer, Division and Combination.
 
(a) Subject to compliance with any applicable securities laws and the conditions
set forth in Sections 1 and 7(e) hereof and to the provisions of the Stock
Purchase Agreement, this Warrant and all rights hereunder are transferable, in
whole or in part, upon surrender of this Warrant at the principal office of the
Company, together with a written assignment of this Warrant substantially in the
form attached hereto duly executed by the Holder or its agent or attorney and
funds sufficient to pay any transfer taxes payable upon the making of such
transfer.  Upon such surrender and, if required, such payment, the Company shall
execute and deliver a new Warrant or Warrants in the name of the assignee or
assignees and in the denomination or denominations specified in such instrument
of assignment, and shall issue to the assignor a new Warrant evidencing the
portion of this Warrant not so assigned, and this Warrant shall promptly be
cancelled.  A Warrant, if properly assigned, may be exercised by a new holder
for the purchase of Warrant Shares without having a new Warrant
issued.  Notwithstanding the foregoing, the Holder will not voluntarily and
knowingly assign or transfer this Warrant or the Warrant Shares to any direct
competitor of the Company without the Company’s prior written consent.
 
(b) This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney.  Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
(c) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 7.
 
(d) The Company agrees to maintain, at its aforesaid office, books for the
registration and the registration of transfer of the Warrants.
 
(e) The Company may require, as a condition of allowing such transfer (i) that
the Holder or transferee of this Warrant, as the case may be, furnish to the
Company a written opinion of counsel reasonably acceptable to the Company (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that such transfer may be made without
registration under the Securities Act and under applicable state securities or
blue sky laws, (ii) that the holder or transferee execute and deliver to the
Company an investment letter in form and substance acceptable to the Company and
(iii) that the transferee be an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act or a qualified institutional buyer as
defined in Rule 144A(a) under the Securities Act.
 

 
3

--------------------------------------------------------------------------------

 
 
8. No Rights as Shareholder until Exercise.  This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof.  Upon the surrender of this Warrant and the
payment of the aggregate Exercise Price, the Warrant Shares so purchased shall
be and be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the later of the date of such surrender or
payment.
 
9. Loss, Theft, Destruction or Mutilation of Warrant.  The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
10. Saturdays, Sundays, Holidays, etc.  If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
11. Adjustments of Exercise Price and Number of Warrant Shares.  The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following:
 
            (a) In the event that of a merger, recapitalization and such other
event affecting the capitalization of the Company;
 
        (b)           In the event of a stock dividend, split or other similar
transaction; or
 
        (c)           In the event that the Company issues additional securities
(other than (i) shares of Common Stock which are issued as a result of a
conversion of the Debentures issued pursuant to the July 2008 Offering; (ii)
shares of Common Stock which are issued as a result of the exercise of the Class
A Warrants and/or  Class B Warrants issued pursuant to the July 2008 Offering;
or (iii) shares of Common Stock or options to purchase such shares issued to
employees, consultants, officers or directors in accordance with stock plans or
stock options plans approved by the Company’s board of directors and existing on
the date hereof; and (iv) shares of Common Stock issuable under employment,
consulting agreements or loan agreements that are outstanding as of the date
hereof.)
 
in which case, the Exercise Price shall be adjusted (but only if such adjustment
results in a lower exercise price) to an amount equal to the amount received or
deemed to be received by the Company for one share of Common Stock, multiplied
by a fraction, the numerator of which is $0.60 and the denominator of which is
the purchase price per share paid by the Purchaser for the Common Stock related
to such Warrants; provided however, that the Exercise Price for the Warrants
shall not be adjusted to less than $0.45 per share.
 

 
4

--------------------------------------------------------------------------------

 

    12. Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets.  In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Common Stock of the Company), or sell, transfer
or otherwise dispose of its property, assets or business to another corporation
and, pursuant to the terms of such reorganization, reclassification, merger,
consolidation or disposition of assets, shares of common stock of the successor
or acquiring corporation, or any cash, shares of stock or other securities or
property of any nature whatsoever (including warrants or other subscription or
purchase rights) in addition to or in lieu of common stock of the successor or
acquiring corporation (“Other Property”), are to be received by or distributed
to the holders of Common Stock of the Company, then, from and after the
consummation of such transaction or event, the Holder shall have the right
thereafter to receive, instead of the Warrant Shares, at the option of the
Holder, (a) upon exercise of this Warrant, the number of shares of Common Stock
of the successor or acquiring corporation or of the Company, if it is the
surviving corporation, and Other Property receivable upon or as a result of such
reorganization, reclassification, merger, consolidation or disposition of assets
by a Holder of the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to such event or (b) if the Company is acquired in
an all cash transaction, cash equal to the value of this Warrant as determined
in accordance with the Black-Scholes option pricing formula.  For purposes of
this Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock.  The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.
 
13. Notice of Adjustment.  Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.
 
14. Other Adjustments.  If any event occurs of the type contemplated by the
provisions of Sections 11 or 12 but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and/or the number of shares of Common Stock and other securities or
property to be issued to the Holder upon exercise of the Warrant so as to
protect the rights of the Holder; provided that no such adjustment pursuant to
Sections 11 or 12 will increase the Exercise Price or decrease the number or
amount of securities or other property issuable or deliverable to the Holder as
otherwise determined pursuant to Sections 11 and/or 12.
 
15. Notice of Corporate Action.  If at any time:
 
(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or
 

 
5

--------------------------------------------------------------------------------

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,
 
(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to Holder (i) prior written notice of the date on which a record date
shall be selected for such dividend or distribution or for determining rights to
vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and (ii)
in the case of any such reorganization, reclassification, merger, consolidation,
sale, transfer, disposition, dissolution, liquidation or winding up, prior
written notice of the date when the same shall take place.  Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
the holders of Common Stock shall be entitled to any such dividend or
distribution, and the amount and character thereof, and (ii) the date on which
any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of Common
Stock shall be entitled to exchange their Warrant Shares for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up.  Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 16(d).
 
16. Authorized Shares.  Except as provided in the Stock Purchase Agreement, the
Company covenants that during the period the Warrant is outstanding, it will
take all reasonable action to ensure that the Company is authorized to issue a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant.  The Company shall
also reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.  The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant.  The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law or regulation, or of any
requirements of the Trading Market upon which the Common Stock may be listed.
 
Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or bylaws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.  Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefore upon such exercise immediately prior to such increase
in par value, (b) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Warrant Shares upon the exercise of this Warrant, and (c) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Warrant.
 

 
6

--------------------------------------------------------------------------------

 
 
Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.
 
17. Miscellaneous.
 
(a) Jurisdiction.  All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Stock Purchase Agreement relating to the same.
 
(b) Restrictions.  The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered for resale, will have
restrictions upon resale imposed by state and federal securities laws.
 
(c) Nonwaiver and Expenses.  No course of dealing or any delay or failure to
exercise any right hereunder on the part of Holder shall operate as a waiver of
such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date.  If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.
 
(d) Notices.  Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Stock Purchase Agreement.
 
(e) Limitation of Liability.  No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(f) Successors and Assigns.  Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors of the Company and the successors and
permitted assigns of Holder.  The provisions of this Warrant are intended to be
for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.
 
(g) Amendment.  This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
(h) Severability.  Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 

 
7

--------------------------------------------------------------------------------

 

(i) Headings.  The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 
(j) Disputes.  In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the securities or other property, the
Company shall promptly issue and deliver to the Holder the securities or other
property that are not disputed.
 
(k) Remedies.  The Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under Section 3 of this Warrant.  The Company agrees
that monetary damages would not be adequate compensation for any loss incurred
by reason of a breach by it of the provisions of Section 3 of this Warrant and
hereby agrees to waive the defense in any action for specific performance that a
remedy at law would be adequate.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.
 
Dated: February 10, 2009
 
CLEAN POWER TECHNOLOGIES, INC.
 
By: /s/ Abdul Mitha
Name: Abdul Mitha
Title:  Chief Executive Officer
 

 
8

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE
 
To:           Clean Power Technologies, Inc.
 
(1)           The undersigned hereby elects to purchase ________ Warrant Shares
of the Company pursuant to the terms of the attached Warrant (only if exercised
in full), and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2)           Payment shall be made by wire transfer or cashier’s check drawn on
a United States bank in immediately available funds.
 
(3)           Please issue a certificate or certificates representing said
Warrant Shares in the name of the undersigned or in such other name as is
specified below:
 
________________________________________
 


 
The Warrant Shares shall be delivered to the following:
 
________________________________________
 
________________________________________
 
________________________________________
 
________________________________________
 
________________________________________
 
________________________________________
 
________________________________________
 
(4)           Accredited Investor.  The undersigned is an “accredited investor”
as defined in Regulation D under the Securities Act of 1933, as amended.
 
THE QUERCUS TRUST






By: ___________________________
Name:
Title:


Dated: ________________________

 
9

--------------------------------------------------------------------------------

 


ASSIGNMENT FORM
 


 
(To assign the foregoing warrant, execute this form and supply required
information.  Do not use this form to exercise the warrant.)



FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
whose address is
       



Dated:
   



Holder’s Signature
   
Holder’s Address:
         
Signature Guaranteed:
                     



NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company.  Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing.

 
10

--------------------------------------------------------------------------------

 
